DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the interview conducted May 5, 2022 (the “Interview”) and the response received March 10, 2022 (the “Response”).
In response to the Interview and the Response, the previous (1) objection to the abstract under 37 C.F.R. § 1.72; (2) rejection of claims 30, 31, 34, and 36 under 35 U.S.C. § 102; and (3) rejections of claims 21–23, 26–30, 32, 35, 37, 38, and 39 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 21–41 are currently pending.  

Information Disclosure Statement (IDS)
The IDSs filed February 14, 2022 and May 2, 2022 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 30–40 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 30, line 5, “the network” lacks clear antecedent basis.  See MPEP § 2173.05(e).  The Examiner is uncertain as to which network among “a plurality of networks” (claim 30, line 3) “the network” is referring to.  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  
Claim 37, line 8 by analogy.

Claim Rejections – 35 U.S.C. § 102
Wu
Applicants’ arguments with respect to the rejection of claims 30, 31, 34, and 36 under 35 U.S.C. § 102 as being anticipated by Wu (US 8,132,242 B1; filed Feb. 13, 2006) (see Response 9–11) have been considered but are moot.

Claim Rejections – 35 U.S.C. § 103
Engelhart and Zhang
Applicants’ arguments with respect to the rejection of claims 21 and 37 under 35 U.S.C. § 103 as being obvious over Engelhart (US 9,992,183 B2; filed Oct. 11, 2013) in view of Zhang (US 11,017,013 B2; filed Feb. 20, 2015) (see Response 11–12) have been considered but are moot.
Engelhart and Wu
Applicants’ arguments with respect to the rejection of claim 30 under 35 U.S.C. § 103 as being obvious over Engelhart in view of Wu (see Response 12–13) have been considered but are moot.
Wu and Zhang
Applicants’ arguments with respect to the rejection of claims 21, 22, 27–29, 37, and 38 under 35 U.S.C. § 103 as being obvious over Wu in view of Zhang (see Response 13) have been considered but are moot.
Wu, Zhang, and Hayton
Applicants’ arguments with respect to the rejection of claims 23 and 39 under 35 U.S.C. § 103 as being obvious over Wu in view of Zhang, and in further view of Hayton (US 9,098,687 B2; filed May 3, 2013) (see Response 13) have been considered but are moot.
Wu, Zhang, and Puuskari
Applicants’ arguments with respect to the rejection of claim 26 under 35 U.S.C. § 103 as being obvious over Wu in view of Zhang, and in further view of Puuskari (US 6,728,208 B1; PCT filed Mar. 18, 1999) (see Response 13–14) have been considered but are moot.
Wu and Hayton
Applicants’ arguments with respect to the rejection of claim 32 under 35 U.S.C. § 103 as being obvious over Wu in view of Hayton (see Response 14) have been considered but are moot.
Wu and Puuskari
Applicants’ arguments with respect to the rejection of claim 35 under 35 U.S.C. § 103 as being obvious over Wu in view of Puuskari (see Response 14) have been considered but are moot.
Engelhart and Ghai
Claims 30, 31, 33, 34, and 36 are rejected under 35 U.S.C. § 103 as being obvious over Engelhart in view of Ghai et al. (US 2009/0086742 A1; filed Aug. 25, 2008).
Regarding claim 30, while Engelhart teaches a method comprising: 
requesting, by a computer system (fig. 1, access gateway server item 1321), one or more tokens (“a token” at 3:10–12) from a gateway (“services gateway 128” at 3:10–12) coupled to a plurality of networks (fig. 1, wireless access network item 104; fig. 1, web server item 140 being “a Web server on a public network” at claim 1) comprising at least one wireless access network (fig. 1, item 104), at least one of the one or more tokens corresponding to the at least one wireless access network (fig. 1, item 104),
wherein the gateway is within an IP Multimedia Subsystem (IMS) (fig. 1, item 120) operably coupled to the network and the at least one wireless access network (fig. 1 illustrates services gateway item 128 operably coupled to (1) web server item 140 being “a Web server on a public network” at claim 1 and (2) the wireless access network item 104);
receiving (“The services gateway 128 sends the generated 132 token to the communications device 106 of the user” at 3:22–23; because fig. 1 illustrates access gateway server item 132 between services gateway item 128 sending token item 132 and device item 106, then access gateway server item 132 also receives the token item 132 from services gateway item 128), by the computer system, the one or more tokens from the gateway, 
providing (“The services gateway 128 sends the generated 132 token to the communications device 106 of the user” at 3:22–23; because fig. 1 illustrates access gateway server item 132 between services gateway item 128 sending token item 132 and device item 106, then access gateway server item 132 also provides the token item 132 to device item 106) the one or more tokens to one or more sessions (fig. 1, device item 106) accessible by one or more clients (“communications device 106 of the user” at 3:23), and  
establishing, via the computer system, one or more direct routes (“The communications device 106 then may establish an HTTP session with a Web server 140 on the internet by sending an HTTP request to the services gateway 128 that includes the token.  Such an HTTP request can be generated by a program provided by the IMS that inserts the token into the request.” at 3:24–29) between the one or more sessions and the gateway with use of the one or more tokens,
Engelhart does not teach (A) the at least one wireless access network (fig. 1, item 104) being a private network; and (B) the IMS (fig. 1, item 120) being a public network.
Ghai teaches a private network (“virtual private network” at ¶¶ 13, 34); and
a public network (“a public network such as an IP Multimedia Subsystem (IMS) network” at ¶ 17).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Engelhart’s at least one wireless access network to be a private network and (B) Engelhart’s IMS to be a public network as taught by Ghai to “allow[[s]] a mobile node to roam from an enterprise network to a service provider’s network without interruption and securely.”  Ghai ¶ 7.
Regarding claim 31, the Engelhart/Ghai combination teaches further comprising initiating one or more virtual private network (VPN) clients (“communications device 106 of the user” at 3:23; because the Engelhart/Ghai combination teaches Engelhart’s wireless access network item 104 being Ghai’s virtual private network (VPN), then the users of communications device 106 are VPN users) within the one or more sessions.
Regarding claim 33, while the Engelhart/Ghai combination teaches the initiating the one or more VPN clients comprising establishing one or more full connections (Engelhart’s fig. 1 illustrates full connections between item 106 and item 128 as represented by the full lines) to the gateway,
the Engelhart/Ghai combination does not teach the full connections being full tunnels.
Ghai teaches full tunnels (¶ 26, 31).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Engelhart/Ghai combination’s full connections to be full tunnels as taught by Ghai to “allow[[s]] a mobile node to roam from an enterprise network to a service provider’s network without interruption and securely.”  Ghai ¶ 7.
Regarding claim 34, the Engelhart/Ghai combination teaches further comprising communicating data (“HTTP traffic” at Engelhart fig. 1; “HTTP traffic being exchanged between a mobile device 106 and the Web server 140” at Engelhart 3:65–67) from the at least one private network (Engelhart fig. 1, item 104; “virtual private network” at Ghai ¶¶ 13, 34) between a VPN client (“communications device 106 of the user” at 3:23; because the Engelhart/Ghai combination teaches Engelhart’s wireless access network item 104 being Ghai’s virtual private network (VPN), then the users of communications device 106 are VPN users) of the one or more VPN clients and the gateway (“services gateway 128” at Engelhart 3:10–12) via a direct route (“The communications device 106 then may establish an HTTP session with a Web server 140 on the internet by sending an HTTP request to the services gateway 128 that includes the token.  Such an HTTP request can be generated by a program provided by the IMS that inserts the token into the request.” at Engelhart 3:24–29) of the one or more direct routes.
Regarding claim 36, Engelhart teaches further comprising communicating internet requests (“HTTP traffic” at Engelhart fig. 1; “HTTP traffic being exchanged between a mobile device 106 and the Web server 140” at Engelhart 3:65–67) to the gateway (“services gateway 128” at 3:10–12) via the one or more direct routes (“The communications device 106 then may establish an HTTP session with a Web server 140 on the internet by sending an HTTP request to the services gateway 128 that includes the token.  Such an HTTP request can be generated by a program provided by the IMS that inserts the token into the request.” at 3:24–29).
Engelhart, Ghai, and Hayton
Claim 32 is rejected under 35 U.S.C. § 103 as being obvious over Engelhart in view of Ghai, and in further view of Hayton (US 9,098,687 B2; filed May 3, 2013).
Regarding claim 23, while the Engelhart/Ghai combination teaches the one or more tokens (“a token” at Engelhart 3:10–12) for the one or more VPN clients (“communications device 106 of the user” at 3:23; because the Engelhart/Ghai combination teaches Engelhart’s wireless access network item 104 being Ghai’s virtual private network (VPN), then the users of communications device 106 are VPN users), 
the Engelhart/Ghai combination does not teach the one or more tokens comprising one or more keys.
Hayton teaches one or more tokens comprising one or more keys (“an access token comprising the cryptographic key” at 1:62–63).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Engelhart/Ghai combination’s one or more tokens to comprise one or more keys as taught by Hayton for “secure authentication of users on mobile devices and other client devices, and allowing access to various resources and services in enterprise systems.”  Hayton 1:54–57.
Engelhart, Ghai, and Puuskari
Claim 35 is rejected under 35 U.S.C. § 103 as being obvious over Engelhart in view of Ghai, and in further view of Puuskari (US 6,728,208 B1; PCT filed Mar. 18, 1999).
Regarding claim 35, while Engelhart teaches the one or more direct routes (“The communications device 106 then may establish an HTTP session with a Web server 140 on the internet by sending an HTTP request to the services gateway 128 that includes the token.  Such an HTTP request can be generated by a program provided by the IMS that inserts the token into the request.” at 3:24–29), 
the Engelhart/Ghai combination does not teach the one or more direct routes comprising one or more Transmission Control Protocol routes.
Puuskari teaches one or more Transmission Control Protocol routes (“Transmission Control Protocol path” at claim 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Engelhart/Ghai combination’s one or more direct routes to comprise one or more Transmission Control Protocol routes as taught by Puuskari “controlling the Quality of Service (QoS) in mobile communications systems having a packet data transmission capability.”  Puuskari 1:7–9.

Allowable Subject Matter
Claims 21–29 and 41 allowed.
Claims 37–40 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20120284775-A1.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes Engelhart maps reference numeral 132 to both access gateway server item 132 and token item 132.